DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered. Upon entering amendment, claims 1-2, 6 have been amended. Claims 1-17 remain pending and claims 12-17 were previously withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 1/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “single IC chip” mounted on a “printed circuit board” in claim 2 and the “single integrated circuit” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations "near-field module" and “transmitter near-field communications module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Near-field module and transmitter near-field communications module: Par [0028] of applicant’s disclosure defines the near-field module and transmitter near-field communications module as “to provide near-field communication”. Thus, this limitation will be interpreted as being directed to these definitions and “equivalents thereof”. Id.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claim 6 is objected to because of the following informalities:  
communications module” but in lines 4-5 it recites “transmitter near-field module”. The claim should be consistent and recite “transmitter near-field communications module” in all instances in claim 6.
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Kim et al. (2019/0148980 A1) in further view of Porat et al. (2016/0322853 A1).
Regarding Claim 1,
Joye (figs.3 and 5) teaches a wireless power transmitter, comprising: 
a power transmitter system (fig.3, 301, 303) coupled to a transmitter coil (fig.3, 103) to provide wireless power to a power receiver (receiver shown in fig.5); and 
a near-field module (fig.3, 305, 307, 309, 311, 313, par [142]) coupled to a near-field coil (fig.3, 109) to communicate with the power receiver (par [143]) and coupled to communicate with the power transmitter system (see fig.3, pars [158-159]; the two-way arrows between the communication near-field module 305 and the power transmitter system 303, 305 meets the broadest reasonable interpretation of communicate with the power transmitter system. Additionally, item 313 initiates/triggers the power transmitter system to perform specific operations, which reads on communicate with the power transmitter system).
 	Joye does not explicitly disclose the near-field module operates in a NFC OFF state, a NFC ENABLED state, or a NFC ACTIVE state, where transition from the NFC OFF state to the NFC Enabled state and transition from the NFC Enabled state to the NFC Active state are controlled by commands from the power transmitter system, wherein in the NFC ENABLED state the near-field module is configured to detect presence of a NFC card and prevent wireless power transfer.
	Kim (figs.8-9), however, teaches operates in a NFC OFF state (par [97]; NFC OFF state is read on by the communication module being in an off state/data off- no capability of communication. Furthermore, previous to S110, the NFC is off, because it cannot communicate data), a NFC ENABLED STATE (pars [100-101], S130, S140 and S150; the NFC is enabled and the communication is activated to detect if an NFC card 303 is present), or a NFC ACTIVE state (pars [105, 106], S170, S180, S190; communication with the receiver and transmitting wireless power via NFC),  where transition from the NFC OFF state to the NFC Enabled state and transition from the NFC Enabled state to the NFC Active state are controlled by commands (par [107]; the controller 153 controls the transmitter from NFC OFF state when the communication module is in an off state/data off to the NFC enabled state/activate communication as shown in S130, S140 and S150 and from the NFC ENABLED state to the NFC ACTIVE state S170, S180, S190 and thus these transitions are obviously controlled “by commands” from 153),
	Wherein in the NFC ENABLED state is configured to detect presence of a NFC card (303, pars [88, 103-104, detecting the presence of NFC card 303 equivalent to NFC card 300]) and prevent wireless power transfer (pars [59, 65, 95, 104, 108]; once the NFC card is detected, preventing wireless power transfer, which includes controlling/preventing the inverter 133 from generating the wireless power).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joye to that of Kim in order to prevent transmitting wireless power to the receiver when the NFC card is determined to be in close proximity to the transmitter than the receiver to prevent damaging an NFC chip of the NFC card (Kim, par [108]). Additionally, because Joye teaches the two distinct items of the power transmitter system and the near field module, the skilled artisan would have obviously understood how to separate Kim’s two functions (see above-functions A and B) into two distinct items (power transmitter system +NFC module).  
	The combination does not explicitly disclose communicate presence of the NFC card to the power transmitter system.
Porat (fig.6), however, teaches detecting presence of a NFC card (pars [27, 47]; detecting presence of sensitive NFC card) and communicate presence of the NFC card to the power transmitter system (620, par [47]; 640 alerts/communicates with the power transmitter system 620 to prevent power transfer).
Thus, the combination teaches communicating the presence of the NFC card from the NFC module of the combination- Kim’s NFC module B (bottom of Joye) to Kim’s power transmitter system A (Joye 301, 303).

Examiner note: Kim teaches the functionality of the amended functionality of the “NFC ENABLED state”, it therefore discloses the named state. Since Kim discloses the narrow limitations of the wherein clause “in the NFC ENABLED State the near-field module is configured to detect presence of a NFC card…”, it meets the broad limitation of its “enabled” name. Furthermore, the “NFC OFF state”, “NFC ACTIVE state” are not defined and not differentiated from the “NFC ENABLED STATE”. The applicant is attempting to narrow the claims with “wherein” clauses and not further limiting the apparatus with structural limitations. 
Regarding Claim 6,
Joye (figs.3 and 5) teaches a wireless power system, comprising 
a wireless power transmitter (fig.3) that includes a power transmitter system (301, 303) coupled with a transmission coil (103), the power transmitter system (301, 303) in communication with a transmitter near-field communications module (305, 307, 309, 311, 313) coupled with a near field communications coil (109, pars [158-159]; the two way arrow between the power transmitter system and the near field communications module 305 indicates that they are “in communication”. This meets the broadest reasonable interpretation (BRI) of “in communication”. Also, 313 communicates with the power transmitter system in order to initiate/trigger the power transmitter system to perform specific operations); 
a wireless power receiver (fig.5) that includes a power receiver system (501) coupled with a receiver coil (107), the power receiver system (501) in communication with a receiver 
Joye does not explicitly disclose the transmitter near-field module operates in a NFC OFF state, a NFC ENABLED state, or a NFC ACTIVE state, where transition from the NFC OFF state to the NFC Enabled state and transition from the NFC Enabled state to the NFC Active state are controlled by commands from the power transmitter system, wherein the transmitter near-field communications module is configured to detect a NFC card and, in presence of the NFC card, prevent wireless power transfer.
Kim (figs.8-9), however, teaches operates in a NFC OFF state (par [97]; NFC OFF state is read on by the communication module being in an off state/data off- no capability of communication. Furthermore, previous to S110, the NFC is off, because it cannot communicate data), a NFC ENABLED STATE (pars [100-101], S130, S140 and S150; the NFC is enabled and the communication is activated to detect if an NFC card 303 is present), or a NFC ACTIVE state (pars [105, 106], S170, S180, S190; communication with the receiver and transmitting wireless power via NFC),  where transition from the NFC OFF state to the NFC Enabled state and transition from the NFC Enabled state to the NFC Active state are controlled by commands (par [107]; the controller 153 controls the transmitter from NFC OFF state when the communication module is in an off state/data off to the NFC enabled state/activate communication as shown in S130, S140 and S150 and from the NFC ENABLED state to the NFC ACTIVE state S170, S180, S190 and thus these transitions are obviously controlled “by commands” from 153),
	wherein to detect a NFC card (303, pars [88, 103-104, detecting the presence of NFC card 303 equivalent to NFC card 300]) and, in presence of the NFC card (303), prevent wireless power transfer (pars [59, 65, 95, 104, 108]; once the NFC card is detected, preventing wireless 
	The combination thus teaches that since Joye already has the power transmitter system and the NFC communications module and Kim’s controller 153 and NFC communication 111 have the functionality of A) controlling the transitions between the NFC modes+ preventing wireless power transfer and B) detecting the NFC card- the skilled artisan would understand how to separate Kim’s functions A and B into two distinct items- the power transmitter system A to accomplish the functions of A and the near field communications module B to accomplish the functions of B. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joye to that of Kim in order to prevent transmitting wireless power to the receiver when the NFC card is determined to be in close proximity to the transmitter than the receiver to prevent damaging an NFC chip of the NFC card (Kim, par [108]). Additionally, because Joye teaches the two distinct items of the power transmitter system and the near field communications module, the skilled artisan would have obviously understood how to separate Kim’s two functions (see above-functions A and B) into two distinct items (power transmitter system +NFC communications module).  
	The combination does not explicitly disclose communicate presence of the NFC card with the power transmitter system.
Porat (fig.6), however, teaches detecting presence of a NFC card (pars [27, 47]; detecting presence of sensitive NFC card) and communicate with the power transmitter system (620) presence of the NFC card (620, par [47]; 640 alerts/communicates with the power transmitter system 620 to prevent power transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Porat in order to fill in the gaps in the combination so that the presence of the NFC card in the combination’s NFC communications module is obviously communicated to the power transmitter system to alert it of the NFC card’s presence before preventing the wireless transfer.
Regarding Claim 7,
The combination of Joye, Kim, and Porat teaches the claimed subject matter in claim 6 and Joye further teaches wherein the wireless power transmitter and the wireless power receiver communicate with near-field communications (par [200]).
Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Kim et al. (2019/0148980 A1) in further view of Porat et al. (2016/0322853 A1) in further view of Muratov et al. (2017/0018936 A1).
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1. Joye does not explicitly disclose wherein the power transmitter system is a single IC chip mounted on a printed circuit board.
Muratov (fig.6), however, illustrates it is known in the art to have transmitter components (3, 5, 9) in a single IC chip (60) (par [38]).
Thus, the combination teaches the obviousness of placing the components of the power transmitter system of Joye in a single IC chip.

Additionally, examiner takes official notice that mounting an IC chip on a printed circuit board is obvious and well-within the level of ordinary skill in the art, because the IC chip is typically known to be soldered and mounted on the surface of the PCB. 
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 6. Joye does not explicitly disclose wherein the power transmitter system is a single integrated circuit.
Muratov (fig.6), however, illustrates it is known in the art to have transmitter components (3, 5, 9) on a single integrated circuit (60) (par [38]).
Thus, the combination teaches the obviousness of placing the components of the power transmitter system of Joye on a single integrated circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Muratov. The motivation would have been because it is well-known and well-desired to build components of the transmitter on a single integrated circuit chip that’s smaller in size, has a higher reliability, and is convenient for mass production.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Kim et al. (2019/0148980 A1) in further view of Porat et al. (2016/0322853 A1) in further view of Dooley et al. (2018/0260209 A1).
Regarding Claim 3,

The combination does not explicitly disclose the interface is an I2C interface. 
Dooley (Fig.1), however, teaches it is known in the art to communicate with an I2C interface (par [17]; I2C interface for communications link 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination so that the power transmitter system’s communication with the near-field module is with an I2C interface. The motivation would have been because there are a plethora of well-known communication protocols known in the art (SPI, I2C) and selecting the I2C interface is an obvious matter of design choice.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Kim et al. (2019/0148980 A1) in further view of Porat et al. (2016/0322853 A1) in further view of Tamura et al. (2015/0024684 A1).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and Joye further teaches wherein the power transmitter system is configured to receive data through the near-field module from the power receiver (Joye, fig.3, pars [145, 158-159]).
Joye does not explicitly disclose receiving instructions. 
Tamura (Figs.3, 4, 6), however, teaches receiving instructions through the near-field module (501) (par [69]; transmits a command/instruction to read the data stored in the NFC memory 503).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to also receive instructions. The motivation would have been to share and exchange information and instructions as is well-known in the art.
 Regarding Claim 5,
The combination of Joye in view of Kim, Porat and Tamura teaches the claimed subject matter in claim 4 and the combination further teaches wherein the instructions include instructions to save, modify, or read data stored in the power transmitter system (Joye, see rejection of claim 1 and Tamura, par [69]; Joye teaches the power transmitter system receiving communication from the receiver through the near-field module and Tamura teaches receiving a command to read data stored in the NFC memory 503. Thus, the power transmitter system of Joye receives instructions from the receiver via the NFC module to read stored data). Note: sharing and exchanging information can include read data as is obvious and well-desired in the art of near field communications.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (2016/0181818 A1) in view of Kim et al. (2019/0148980 A1) in further view of Porat et al. (2016/0322853 A1) in further view of Bell et al. (9,853,458 B1).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 6. The combination does not explicitly disclose the wireless power receiver is coupled to a graphical user interface (GUI).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Bell’s GUI. The motivation would have been to manage interactions of the receiver within the wireless charging system.
Regarding Claim 9,
The combination of Joye, Kim, Porat, and Bell teaches the claimed subject matter in claim 8 and the combination further teaches wherein the GUI communicates data with the power transmitter system (Bell, Col.34, lines 38-45).
Regarding Claim 10,
The combination of Joye in view of Kim, Porat, and Bell teaches the claimed subject matter in claim 8 and the combination further teaches wherein the GUI is configured to provide data and instructions to save, modify, or read data in the power transmitter system (Joye, see rejection of claim 6 and Bell, Col.34, 38-47; Bell teaches the GUI is configured to communicate with the power transmitter and send information that includes device ID and charge status amongst others that causes the transmitter to save the ID and then updates its database-this update is modifying the data in the transmitter system).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836